        Case 1:19-cv-02689-LLS Document 101 Filed 10/30/20 Page 1 of 2



                                                                Hogan Lovells US LLP
                                                                390 Madison Avenue
                                                                New York, NY 10017
                                                                T +1 212 918 3000

 Hogan                                                          F +1 212 918 3100
                                                                www.hoganlovells .com

 Lovells                                                        Robin L. Muir


                     MEMO EN DOR SE                            12~t~~fr~~:i!~~vells.com



October 30 , 2020
                                                                                LSOC ~lJ \\.
VIA ECF                                                                         DOCL\IENT
                                                                                ELECTRO:\ICALLY FILED
Hon. Louis L. Stanton
United States District Court for the Southern District of New York              DOC #; _ _ _ _..,---,-~-
500 Pearl Street                                                                DATE FILED: /O{~o/-z_o
New York, New York 10007

Re:     Dresser-Rand Company v. Petr6leos de Venezuela, S.A. , et al.
        S.D.N.Y. Docket No. 1:19-cv-002689-LLS

Dear Judge Stanton :

        This firm represents defendants Petr6Ieos de Venezuela, S.A. ("PDVSA") and PDVSA
Petr6Ieo, S.A. ("Petr6Ieo" and together with PDVSA, "Defendants") in the above-referenced action.
We write in reply to the letter filed by counsel for plaintiff Dresser-Rand Company ("Dresser-Rand")
on October 30 , 2020 (Dkt. No. 99) regarding the parties' dispute over PDVSA's request for discovery
related to Dresser-Rand's Novo Bank account.

        As previously explained , the Novo Bank discovery is directly relevant to PDVSA's
impossibility defense. Even though Dresser-Rand intends to rely on the existence of the Novo Bank
account at trial , it failed to provide in discovery any documents relating to the opening of the account
and , accordingly , PDVSA was not aware of it. PDVSA learned for the first time at the deposition of
Dresser-Rand's corporate representative on October 9. Thus, the fact that this discovery is being
requested at this time is the result of Dresser-Rand's own failure to disclose th is information earlier.

         In any event, Dresser-Rand has acknowledged that it should produce these documents and
should do so immediately. After PDVSA submitted its pre-motion letter regarding th is dispute (Dkt.
No. 98) , the parties further conferred on the requested Novo Bank discovery. We agreed to
withdraw our pending request to the Court, including our request to extend the parties' stipulated
deadline for fact discovery, if Dresser-Rand would agree to produce: (1) communications between
Dresser-Rand and PDVSA regarding the account, including that that the account was opened , if any ;
(2) communications between Dresser-Rand and Novo Bank regarding the account, including
documents relating to Novo Bank's policy on acceptance of funds from PDVSA; and (3) documents
sufficient to show the bank name and address , account and SWIFT numbers, beneficiary name and
address , and the date that the account was opened . We advised Dresser Rand that we did not
intend to take third-party discovery from Novo Bank, but would not be able to make a final decision
on that until we reviewed Dresser-Rand's documents.

       Although Dresser-Rand stated that it was willing to produce the requested documents as
relevant to PDVSA's impossibility defense, Dresser-Rand conditioned that production on PDVSA's
waiver of all rights to pursue third-party discovery from Novo Bank in the future under any
circumstances. We explained that we could not agree to those terms without first reviewing the
•           Case 1:19-cv-02689-LLS Document 101 Filed 10/30/20 Page 2 of 2




    documents produced by Dresser-Rand . Because we would not blindly waive our right to pursue any
    follow-up discovery that is indisputably relevant, Dresser-Rand declined to produce any documents
    relating to the Novo Bank account.

               We respectfully submit that it is wholly inequitable for Dresser-Rand to withhold relevant
    documents in an attempt to force PDVSA to waive its right to pursue relevant follow-up discovery in
    the future. Indeed, because Dresser-Rand intends to rely on evidence of the Novo Bank account at
    trial , it should have produced the documents long ago, and certainly before the deposition of its
    corporate representative.

            There is no possible prejudice to Dresser-Rand in producing these documents. PDVSA is
    clearly entitled to them (as Dresser-Rand has acknowledged) , and producing the documents will not
    delay any of the other deadlines in the parties' pretrial schedule.                                            ;,
                                                                                                                        0
                                                                                                                        LL. l~
           For the foregoing reasons , we respectfully request that the Court order Dresser-Ra                     01"(}-llvv" •
    immediately produce the documents set forth above, without any conditions or restriction                          . •
    PDVSA's right to seek relevant follow-up discovery, if necessary , in a timely manner. We welcome         ~0 v 5
    the opportunity to further discuss these issues at a conference with the Court.

                                                          Respectfully submitted,           ·   ~ ~ 'W ~
                                                          ~!,~ d0::, ~ ~ ~.;,                    ~ k , (AfaJD
                                                                                  ;h(J) i
                                                                                            r---t,,   i   ti-,.,t       41,,""'

                                                                                 ~ . -1                   ~,<,           ..,..,.,,


                                                                                4~
                                                                                                  . J.
                                                                                  I,..,   ,.,..,t ~ v5f,.,,)"'
                                                                                                ~,
                                                                                                   ,o     / "?30   ('--0




                                                      2
